Citation Nr: 0736714	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  98-02 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
bilateral pes planus prior to February 14, 2007, and a rating 
higher than 50 percent from that date onwards, including on 
an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
September 1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from July 1997 and March 1998 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama - which denied the veteran's claim for a 
higher rating for his bilateral pes planus, then rated as 30 
percent disabling.

The Board has since twice remanded this case to the RO for 
additional development, initially in September 1999 and more 
recently in July 2003.  The RO issued another decision in May 
2007, following the most recent remand, increasing the rating 
for the bilateral pes planus from 30 to 50 percent, but only 
retroactively effective as of February 14, 2007 (so not all 
the way back to the date of receipt of the veteran's claim 
for a higher rating for this condition).  He has since 
continued to appeal, requesting an even higher rating - 
including on an extra-schedular basis.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993).  So the issue now is whether he 
was entitled to a rating higher than 30 percent for his 
bilateral pes planus prior to February 14, 2007, and whether 
he is entitled to a rating higher than 50 percent for this 
condition from that date onwards, including on an extra-
schedular basis.

FINDINGS OF FACT

1.  As of February 14, 2007, the veteran has the highest 
possible schedular rating for his bilateral pes planus - 50 
percent, and there is no indication the circumstances of this 
case are so exceptional or unusual as to render impractical 
the application of the regular schedular standards.

2.  Since February 14, 2007, the veteran's pes planus has 
manifested with arthritic changes in his feet, severe pes 
planus, and excessive pronation.

3.  Prior to February 14, 2007, there was also a significant 
pes planus deformity, tender plantar fascia, moderate loss of 
function on weight bearing, moderate pronation, inward 
displacement, but no spasm of the Achilles tendon 
on manipulation.


CONCLUSION OF LAW

The requirements are not met for a disability rating higher 
than 30 percent for bilateral pes planus prior to February 
14, 2007, or a rating higher than 50 percent since that date.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.103, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, and 
4.71a, Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters from the RO in April 2003, August 2003, and March 
2006 (1) informed the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informed him about the information and evidence 
that VA would obtain; (3) informed him about the information 
and evidence he was expected to provide; and (4) requested 
that he provide any evidence in his possession that pertained 
to his claim, or something to the effect that he should 
"give us everything you've got pertaining to your claim[]."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See, too, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the initial decisions at issue - in July 1997 and 
March 1998, were before the VCAA even existed, which did not 
occur until November 2000.  Obviously then, the RO could not 
have complied with the provisions of an Act that did not yet 
exist.  And in Pelegrini, the Court clarified that in these 
type situations VA does not have to vitiate those initial 
decisions and start the whole adjudicatory process anew, 
as if those decisions were never issued.  Rather, VA need 
only ensure the veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
his claim, such that he is still provided proper due process.  
That is, as explained in Mayfield, he must be given an 
opportunity to participate effectively in the adjudication of 
his claim.

As directed in the Board's July 2003 remand, the RO sent the 
veteran the additional VCAA letter in August 2003 discussing 
what evidence was necessary to establish his entitlement to 
the requested benefit and what information VA would obtain, 
what information and evidence VA needed from him and what he 
could do to help his claim, and when and where to send the 
information and who to call for 


assistance.  The RO subsequently readjudicated his claim in 
the February 2004 SSOC.  And after providing the additional 
VCAA Dingess notice in March 2006, concerning the disability 
rating and effective date elements of the claim, the RO again 
readjudicated the claim in the April 2006 SSOC and even more 
recent May 2007 SSOC (and rating decision that same month 
that increased the evaluation for the bilateral pes planus 
from 30 to 50 percent).  So there has been reconsideration of 
the claim since providing the additional, albeit necessary, 
Dingess notice.

If, even arguably, there is any deficiency in the notice to 
the veteran or the timing of the notice this is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (determining the Board had erred by relying on various 
post-decisional documents for concluding that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but finding nonetheless that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  In 
addition, VA afforded the veteran a compensation examination 
to determine the severity of his disability.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board finds 
that no further assistance is necessary to meet the 
requirements of the VCAA or Court.



The Ratings for the Bilateral Pes Planus (Flat Feet)

Historically, a November 1974 rating decision granted service 
connection for bilateral pes planus and an initial 10 percent 
evaluation with a retroactive effective date of September 25, 
1973 (the day after the veteran's discharge from service).  
A July 1997 rating decision increased his disability 
evaluation to 30 percent with a retroactive effective date of 
September 5, 1996.  And, as mentioned, the even more recent 
May 2007 RO decision again increased his evaluation - this 
time to 50 percent with a retroactive effective date of 
February 14, 2007.  He wants an even higher rating.

VA determines disability ratings by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) which represents the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  VA reviews disabilities in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and usually the Board's 
primary focus in such cases is upon the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).

For pronounced pes planus, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, or marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
a 50 percent rating is applicable if the impairment is 
bilateral.  

VA assigns a 30 percent rating if the impairment is 
bilateral, severe, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, or 
characteristic callosities.  

A 10 percent rating is appropriate for moderate pes planus, 
with the weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet.  

VA assigns a 0 percent for mild impairment, with symptoms 
relieved by built-up shoe or arch support.

38 C.F.R. § 4.71a, DC 5276.

It is initially worth reiterating that the veteran now, as of 
February 14, 2007, has the maximum 50 percent disability 
rating for bilateral pes planus under DC 5276.

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.



Prior to February 14, 2007

Prior to February 14, 2007, the veteran's post-service 
medical records do not provide sufficient evidence to support 
a 50 percent rating for his bilateral pes planus.

In August 2000, the veteran reported at a VA compensation 
examination that he had pain, stiffness, swelling, and 
weakness in both feet.  In this regard, he had difficulty 
standing and walking, a decrepit gait, and was using a cane, 
special orthotic shoes, arch supports, and inserts to treat 
his bilateral pes planus.  Objective findings noted 
functional limitations due to pain, instability, weakness, 
and tenderness but no hallux valgus.  The examiner diagnosed 
pes planus, congenital with loss of function due to pain with 
plantar fasciitis.  The examiner noted this condition causes 
"moderate" pronation, inward displacement, but no spasm of 
the Achilles tendon on manipulation.

When examined in June 2004, the veteran reported painful feet 
and pain in his right ankle.  Objective findings indicated a 
significant pes planovalgus deformity, tender plantar fascia, 
and moderate loss of function due to pain on weight bearing.  

As indicated, a 50 percent rating requires bilateral 
pronounced pes planus with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
However, the reports of the August 2000 and June 2004 
compensation examinations only provide evidence of moderate 
pronation (as opposed to marked pronation), some inward 
displacement (as opposed to marked), and no spasm of the 
tendo achillis on manipulation or lack of improvement by 
orthopedic shoes or appliances.  Hence, the medical evidence 
only supports at most a 30 percent evaluation for his 
bilateral pes planus prior to February 14, 2007.



For these reasons and bases, the preponderance of the 
evidence is against the claim for a rating higher than 30 
percent for the bilateral pes planus prior to 
February 14, 2007, in turn meaning there is no reasonable 
doubt to resolve in the veteran's favor, and VA must deny the 
claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

From February 14, 2007, Onwards

Outpatient records from February 2007 show a VA physician 
found arthritic changes in the veteran's feet and "severe 
pes planus."  The examiner provided a diagnosis of pes 
planus with excessive pronation and initiated a request for a 
pair of new prosthetic shoes.  Based on this examiner's 
assessment, the RO increased the veteran's evaluation to 50 
percent in a May 2007 rating decision, 
retroactively effective to February 2007, when it was first 
clinically evident his pes planus was worse.  See 38 C.F.R. 
§ 3.400(o)(2) (the effective date for an increase in 
disability compensation is the earliest date as of which it 
is factually ascertainable that an increase in disability 
occurs if a claim is received within one year of that date, 
otherwise, the date of receipt of the claim).

As already explained, a 50 percent evaluation is the highest 
possible disability rating for bilateral pes planus under DC 
5276.  Hence, the issue is whether the veteran may receive an 
even higher evaluation based on the DeLuca factors or on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Although the veteran's compensation examinations and VA 
outpatient treatment records reflect painful motion, 
instability, weakness, tenderness, and moderate loss of 
function due to moderate pain on weight bearing, these 
factors are already contemplated in the governing schedular 
criteria of DC 5276.  So his current 50 percent rating 
already takes into account the resulting impairment.  See 
DeLuca, 8 Vet. App. at 204-7.



Extraschedular Consideration

With regard to extraschedular consideration, the Board points 
out that the RO determined the veteran was permanently and 
totally disabled in a November 2000 rating decision - and 
therefore entitled to a VA pension, but based on his 
nonservice-connected conditions (not disabilities related to 
his military service).  Indeed, the record shows he has not 
worked since June 1991.  Since, however, an extraschedular 
rating only considers his service-connected disabilities, 
there is insufficient evidence to conclude his service-
connected bilateral pes planus, itself, has caused marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating (which, again, 
is now the maximum 50 percent under the rating schedule).  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  The veteran also has 
not shown that his bilateral pes planus has necessitated 
frequent periods of hospitalization or otherwise rendered 
impracticable the application of the regular scheduler 
standards.  Most, if not all, of his evaluation and treatment 
instead has been on an outpatient basis, not as an inpatient.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue by referring 
the case to the Under Secretary for Benefits or Director of 
Compensation and Pension Service.  See Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For these reasons and bases, the preponderance of the 
evidence is against the claim for a rating higher than 50 
percent for the bilateral pes planus since February 14, 2007, 
in turn meaning there is no reasonable doubt to resolve in 
the veteran's favor, and VA must deny the claim.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).




ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


